In the United States Court of Federal Claims
                                 Filed: December 11, 2017


     IN RE ADDICKS AND BARKER
     (TEXAS) FLOOD-CONTROL
     RESERVOIRS                                      Master Docket No. 17-3000L



     THIS DOCUMENT APPLIES TO:

     ALL CASES



                                          ORDER

        On December 8, 2017, the court issued a Memorandum Opinion And Order Denying The
Government’s Motion To Vacate The Court’s November 20, 2017 Orders. ECF No. 106 (re-
docketed for administrative purposes as ECF No. 107). The parties, however, are directed to
comply with each of the deadlines set forth in the court’s November 20, 2017 Orders (ECF Nos.
67, 68, 69, 70), unless and until a subsequent Order directs the parties otherwise.

       IT IS SO ORDERED.

                                                  s/ Susan G. Braden
                                                  Susan G. Braden
                                                  Chief Judge